Citation Nr: 0310194	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to a July 1979 action by the RO that reduced the 
evaluation assigned for the veteran's service-connected right 
foot disability from 10 percent to noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that the veteran did not submit a timely 
substantive appeal with regard to a July 1979 action by the 
RO that reduced the evaluation assigned for the veteran's 
service-connected right foot disability from 10 percent to 
noncompensable.  A hearing was held before the undersigned 
Veterans Law Judge at the RO in November 2002.  



FINDINGS OF FACT

1.  On August 3, 1979, the RO mailed notification to the 
veteran of a July 24, 1979 rating decision that reduced the 
evaluation assigned for the his service-connected right foot 
disability from 10 percent to noncompensable.  

2.  A notice of disagreement challenging the RO's July 1979 
decision was received in September 1979.  

3.  On November 16, 1979, the RO mailed a statement of the 
case to the veteran at his address of record at the time.

4.  A substantive appeal regarding the July 1979, rating 
decision was not received from the veteran within 60 days of 
the date of the RO's mailing of the statement of the case or 
within the remainder of the one-year period from the date of 
the RO's August 1979 notification.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the July 24, 
1979 decision that reduced the evaluation assigned for the 
his service-connected right foot disability from 10 percent 
to noncompensable..  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that applicable law provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, and also includes new 
notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002).  Specifically, VA is required to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002).

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

As will be addressed below, claims such as the one before the 
Board in the decision below generally involve a determination 
as to when and if a substantive appeal was received.  The 
relevant evidence to review is already of record.  In any 
event, through the issuance of the February 2001 statement of 
the case the veteran and his representative had been put on 
notice as to the evidence generally necessary to substantiate 
such claims.  Previously, in the August 2000 decision letter, 
the veteran and his representative were advised of the 
evidence of record reviewed in making the appealed decision. 

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate these 
claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), 
and he has been afforded ample opportunity to submit such 
information and evidence.  

The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  The 
Board finds the duty to assist the veteran in the development 
of these claims under the VCAA has been met.  It is pointed 
out that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2002).  The substantive appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the RO.  38 C.F.R. § 20.202 
(2002).  To be considered timely, the substantive appeal must 
be filed within sixty days from the date that the RO mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 20.302(b) (2002).  Additionally, an extension 
for filing a substantive appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303 (2002).  If the claimant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

In the present case, the Board notes that on August 3, 1979, 
the RO mailed notification to the veteran of a decision, 
rendered on July 24, 1979, that reduced the evaluation 
assigned for his service-connected right foot disability from 
10 percent to noncompensable.  A notice of disagreement 
challenging the RO's decision was received in September 1979, 
and on November 16, 1979, the RO mailed a statement of the 
case to the veteran.  However, the veteran did not timely 
file either a substantive appeal or a request for an 
extension of time to file an appeal.  See 38 C.F.R. 
§§ 20.302, 20.303, 20.305 (2002).

The veteran and his representative contend that the veteran 
did not receive the statement of the case issued in November 
1979 because it was sent to the wrong address.  During the 
November 2002 Travel Board hearing, he noted that he 
continued to touch base with VA hospital personnel at the 
time, and assumed that what he was telling them (in terms of 
protesting the RO decision) was being forwarded to the RO.

The veteran further noted that when the statement of the case 
was issued, he was living at address in [redacted], 
Massachusetts, and not at the address in [redacted], 
Massachusetts, where the document was sent.  He testified 
that from 1977 through 1978, he lived at one address (in 
Boston), and then moved to [redacted] for the next eleven 
years.  The veteran did point out that he moved to [redacted] in 
1981 or 1982 and lived there for three months, but maintained      
his apartment in [redacted].  He testified that the address in 
[redacted] listed on his notice of disagreement was not written 
by him, pointing out that it was written in different ink.  
He noted that it was his belief that the address was added to 
the notice of disagreement at some later date, and he 
indicated that this address was his ex-wife's address.  

The Board's review of the relevant evidence reveals the 
following.  Indeed, records, including the notice of a May 
1978 rating decision and a April 1978 VA examination report, 
list an address in Boston, as noted to be the case by the 
veteran during the hearing.  On a  May 1979 request for 
examination the [redacted] address is typed in, however, it is 
crossed out and the [redacted] address is handwritten on this 
form.  A VA examination report dated in June 1979 also lists 
the [redacted] address.  The August 1979 letter notifying the 
veteran of the July 1979 RO decision lists the [redacted] 
address, but his notice of disagreement received in September 
1979, as noted above, lists the [redacted] address.  A report of 
contact form dated in early October 1979 also lists the 
[redacted] address, and this is where the November 1979 statement 
of the case was sent.  There is no indication that the 
statement of the case was returned to the RO as 
undeliverable.  The closest (in date) correspondence 
thereafter was dated in October 1986, and lists the [redacted] 
address.

Trying to determine why [redacted] and [redacted] addresses are 
listed somewhat intermittently during the relevant time 
period would essentially require the Board to engage in 
speculation.  It is quite possible, if not probable, that at 
that time - as opposed to or in addition to 1982 - the 
veteran lived at that address with his wife and maintained 
the [redacted] apartment and lived between both addresses; but 
again, this is speculative. 

What is clear to the Board is that the [redacted] address is 
listed on the June 1979 VA examination report, on the 
September 1979 notice of disagreement, and on the October 
1979 report of contact form; and, that the statement of the 
case, sent to that address, was not returned as 
undeliverable.  It is also noted that the address and 
contentions documented in the notice of disagreement appear 
to have been written in the same black ink, the signature in 
blue ink, and there is no reason for the Board to believe 
that the address was written in at some later date, as opined 
by the veteran.   

That said, the bottom line in this case is that the veteran 
did receive or should have received the statement of the case 
and if he did not, it was through no fault of VA, who sent it 
to the veteran's address of record at the time.  Therefore, 
the Board must presume that the appellant received proper 
notification as to his obligation to perfect his appeal by 
timely filing a substantive appeal.  See Jones v. West, 12 
Vet. App. 98, 101 (1998) (a presumption of regularity 
attaches to the mailing of notice to the latest address of 
record); Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993) (the 
presumption of regularity does not attach when notice is 
returned as undeliverable). The Board points out that had the 
veteran believed that he perfected an appeal or that the 
appeal was ongoing (through his contact with the VA hospital, 
for example), one would assume that he would have inquired as 
to the status of the claim prior to July 2000 (when this 
current claim was filed), over twenty years after his VA 
compensation was reduced to $0.  

In sum, no document was received within a time frame that 
could be construed as a Substantive Appeal as defined in 
38 C.F.R. § 20.202 (2002) or as a request for an extension 
under 38 C.F.R. § 20.303 (2002).  Accordingly, the veteran is 
statutorily barred from appealing the July 24, 1979, decision 
by the RO that reduced the evaluation assigned for the 
veteran's service-connected right foot disability from 10 
percent to noncompensable.  Roy, supra.  

In the absence of a timely perfected appeal to the reduction 
action, the veteran's appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Given that the law, 
rather than the facts in this case, is controlling, the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

The appeal is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

